Respondent was admitted to the Bar by this court on December 13, 1966. Petitioner moves to confirm the report of the Referee which, based upon respondent’s admissions, sustained the following charges of professional misconduct against respondent: two charges of neglecting the personal injury claims of two of his clients and of ignoring numerous requests and deceiving them as to the status of their claims, and a single charge of failing to co-operate with petitioner’s Committee on Grievances in its investigation of three complaints concerning his professional conduct. In mitigation, respondent testified that his neglect of the personal injury matters occurred at a time when he was experimenting with drugs, which led to a period of hospitalization and therapy in 1974, and that he has since completed a program of drug rehabilitation. Respondent also testified that he is attempting to settle the malpractice claims brought against him by his former clients for his neglect. In addition, it appears that respondent voluntarily withdrew from the practice of law in January, 1975. The motion to confirm the Referee’s report is granted. Under the circumstances present in this case, we conclude that respondent should be suspended from the practice of law for a period of three months and thereafter until the further order of the court. Upon any application for reinstatement, respondent shall be required to submit satisfactory medical evidence of his mental and physical capacity to resume the practice of law, as well as proof that he has made complete restitution, by way of settlement or otherwise, to the clients whose interests he neglected. Respondent suspended for a period of three months, the date of commencement to be fixed in the order to be entered hereon. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.